Citation Nr: 1021976	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from March 1951 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in New 
Orleans, Louisiana, which denied the above claims.

The Board notes that in January 2007, the Veteran had been 
scheduled to testify at a video conference hearing over which 
a Veterans Law Judge of the Board would have presided, 
however, he failed to appear as scheduled.

This matter was previously before the Board in July 2009, at 
which time it was remanded for additional development.  It is 
now returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts that he currently has bilateral hearing 
loss and tinnitus which are manifested as a result of noise 
exposure during his period of active service.

The Veteran's service treatment records are no longer 
available having been destroyed in a fire, and there is a 
heightened obligation to assist him in the development of his 
case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's Armed Forces Of The United States Report Of 
Transfer Or Discharge (DD Form 214) of record shows that he 
received the Korean Service Medal with two bronze service 
stars.  It is also indicated that his most significant duty 
assignment was with B Battery of the 48th Field Artillery 
Battalion.  The record does not specify the exact dates of 
service in the Republic of Korea nor does it contain any 
combat citations indicating that the Veteran was engaged in 
combat with the enemy.  

Subsequent to service, a private medical record from Miracle 
Ear Centers dated in June 1995 shows that the Veteran was 
said to have sensorineural hearing loss.  A VA outpatient 
treatment record dated in September 2003 shows that the 
Veteran reported a history of hearing loss and ringing in the 
ears dating back to his period of active service during the 
Korean War.

A lay statement from H. K. G., the Veteran's brother, dated 
in October 2003, shows that prior to his entering service, 
the Veteran was said to have been in perfect health with no 
hearing problems.  It was indicated that following service, 
he complained of ringing in his ears and was unable to hear 
anything but loud noises.

VA outpatient treatment records dated in June 2004 and July 
2004 shows continued treatment for reported bilateral hearing 
loss and tinnitus which the Veteran attributed to his period 
of active service.

When this matter was previously before the Board in July 
2009, the Board observed that the Veteran's DD Form 214 had 
shown that he was in a Field Artillery unit during the Korean 
War, and that he had currently been shown to have bilateral 
hearing loss and tinnitus.  It was also indicated that he and 
his brother had provided credible statements of continuity of 
symptomatology since service.  Both the Veteran and his 
brother were deemed competent as lay persons to report on 
that which they had personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Id at 469.

As the Veteran had not been provided with a VA medical 
examination assessing the etiology of his currently diagnosed 
hearing loss and tinnitus, the Board directed that the 
Veteran be afforded a VA examination so as to assess the 
current extent and etiology the asserted bilateral hearing 
loss and tinnitus.  The Veteran was afforded such an 
examination in September 2009 at which time the claims file 
had not been made available to the examiner.  The examiner 
concluded that while the Veteran had a significant history of 
military and occupational noise exposure, as the claims file 
and service treatment records were not available for review, 
an opinion regarding hearing loss and tinnitus could not be 
provided without resorting to speculation.

In December 2009, the VA examiner was provided with the 
Veteran's claims file and an addendum to the prior opinion 
was requested.  Following review of the claims file, in an 
addendum dated in December 2009, the VA examiner opined that 
as no audiometric data had been found in the claims file, 
there was insufficient factual evidence of hearing loss, 
thus, it could not be determined if the current hearing loss 
or tinnitus began during service without resorting to 
speculation.

In this instance, the Board finds the September 2009 and 
December 2009 VA audiology examination reports to be 
inadequate to the extent that the examiner failed to address 
the Veteran's and other lay statements regarding continuity 
of hearing problems and tinnitus since service.  As such, the 
Veteran should be afforded a new VA audio examination to 
address these issues.  As noted above, the Veteran is 
competent to provide evidence of symptoms including hearing 
loss and ringing of the ears.

The Board also points out that the absence of documented 
hearing loss while in service is not fatal to a claim for 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  When the Veteran does not meet the regulatory 
requirements for a disability at separation, he can still 
establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-160 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that where a medical examination 
does not contain sufficient detail to decide the claim on 
appeal, the Board must return the report as inadequate for 
evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a 
Veteran, VA has a duty to ensure that the examination is 
adequate for evaluation purposes).  As such, the Board finds 
that, on remand, the Veteran must be scheduled for an 
additional VA audio examination.

The Board also notes that the Veteran's service personnel 
records have not been associated with his claims file, and 
there is no indication that an effort to obtain such records 
has been made.  In this regard, the Board notes that in cases 
where a Veteran asserts service connection for injuries or 
disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.

This statute and regulation ease the evidentiary burden of a 
combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged 
in combat with the enemy, VA shall accept as sufficient proof 
of service connection satisfactory lay or other evidence of 
service incurrence, if the lay or other evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

Thus, the RO/AMC should contact the appropriate service 
department and/or Federal agency - including, if necessary, 
all appropriate alternative sources - to obtain a complete 
copy of the Veteran's service personnel records, including 
any and all records pertaining to his tour of duty in the 
Republic of Korea, if any, to include the unit history of B 
Battery of the 48th Field Artillery Battalion during the 
Veteran's tour of duty in the Republic of Korea.  If no such 
records exist, a notation should be included in the claims 
file indicating as such.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall contact the 
appropriate service department and/or 
Federal agency to obtain a complete copy 
of the Veteran's service personnel 
records, including any and all records 
pertaining to his tour of duty in the 
Republic of Korea, if any, to include the 
unit history of B Battery of the 48th Field 
Artillery Battalion during the Veteran's 
tour of duty in the Republic of Korea.  If 
necessary, all appropriate alternative 
sources for such records shall be 
searched.  If no such records exist, a 
notation indicating as such should be 
included in the claims file.

2.  The RO/AMC shall then make 
arrangements with the appropriate VA 
medical facility for the Veteran to 
undergo an audiological examination.  The 
claims file and a copy of this remand must 
be made available to the examiner.  The 
examiner should note in the examination 
report that the claims file and the remand 
have been reviewed.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  The examiner must 
consider the competent statements of the 
Veteran and other lay statements of record 
as to the continuity of symptomatology 
since service. 

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent likelihood) that 
any current bilateral hearing loss and 
tinnitus found on examination is related 
to the Veteran's period of active service, 
or to any incident therein.  The examiner 
must specifically address the question of 
whether any degree of hearing loss or 
tinnitus began as a result of any 
inservice noise exposure.

The examiner is directed to consider and 
reconcile findings of the additional 
audiological findings already of record.  
A complete rationale for all opinions must 
be provided, citing the objective medical 
findings leading to the examiner's 
conclusion.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

